Title: To George Washington from Richard Graham, 20 July 1789
From: Graham, Richard
To: Washington, George



Sir
Dumfries [Va.] July 20th 1789

I am just returned from a trip down the River Ohio—when I went up the little Kanawa to look at my Lands there I found a Settlement formed of twelve familys in which are twenty good Rifflemen, at the head of them a Mr James Neal from Frederick County of whome they held the Land he having patented Twenty two hundred Acres about Six miles above the mouth of the Kanawa on the west Side—they are nearly in the center of a Tract of 28,400 Acres that was Survey’d for Some of the Officers of your old Virga Regt viz. Robt Stobo, Jacob Vanbraam, James Towers, Andr. Fowler, Thomas Napp, John Fox, Francis Self, Robt Stewart, Robt Murphy, John Smith, Alexr Bonny, William McAnnulty, & Mary Horn—I informed them of this, & Satisfied both Mr Neal & the rest of them, that they had no right to the Land—but that as they had made a Settlement which would render the rest of the Tract much more valuable, it was probable that the proprietors, or your Excellency on their behalf, would let them have the 2200 Acres on very easy Terms rather than break up the Settlement—on this they gave me a power of attorny to make a purchase & to go as far as Ten pounds ⅌ hundred Acres—this is not more than a tenth part of what the rest of the Land will Sell for when either this Or any other good & Secure Settlement is made on it, but until that is Acomplished the Land will nether sell nor rent—The Landholders finding this to be the case, every where on the Ohio River below Grave Creek, are willing to give up a part, at first cost & charges, (which the Ten pounds ⅌ hundred Acres will cover,) rather than not get their Lands settled. If your Excellency approve of this Settlement being made on that Land on the above terms be pleased to let me know as Soon as you can with conveniency, as I promised to write Neal as Soon as possible that they may have time to look out for places to move to in the fall in case they are not to remain.
I expect to be on the Kanawa in November, if I can render you any Service in that part of the Country it will give me much

pleasure. I have the honor to be with the highest respect Your Excellencys Most Obedient humble Servant

Richd Graham

